DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 12/15/2021.
Claims 1-14 were amended.
Claims 1-15 are pending.

Response to Arguments
With respect to the claims’ objections, in light of applicant’s amendments the objections are withdrawn.
With respect to the 35 USC § 102 rejection applicant’s arguments are not persuasive. The claims do not say that the keys are individually separate hardware keys wherein each key has its own separate display. For the sake of advancing compact prosecution, the applicant is highly encouraged to review the pertinent prior art cited at the conclusion summary of this office action, based on the examiner’s updated search. The pertinent prior art discloses customizable keys that are individually separate hardware keys wherein each key has its own separate LCD/LED display wherein the keys have a toggle mode to switch between different displays or different modes of operation. Therefore, the examiner does not find the claims patentable. 
With respect to the 35 USC § 103 rejection the applicant’s arguments with respect to each prior art used in the 103 rejection are based on the reasoning covered in the 102 rejection above and are therefore not persuasive since the primary reference discloses the independent claim language wherein 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 20160065562 A1) hereinafter referred to as Guo.

With respect to claim 1, Guo discloses: A keyboard, comprising: a plurality of keys, each key of the plurality of keys including a display (Guo Fig. 1 discloses computing device with keyboard keys displayed).
and a controller to: determine whether the keyboard is in a secure input mode; (interpreted in view of applicant specifications paragraph [0007-0013]. The examiner maps the limitation to Guo Fig. 2 and paragraphs [0032-0033] that disclose detecting that the user is entering a password, which is mapped to the secure input and based on that determine that the keyboard needs to be in a secure input mode to prevent ).
and modify a display of a key of the plurality of keys in response to the keyboard being in the secure input mode. (Guo [0051] discloses “The system then sets the security level based on the user's input”. In another paragraph Guo [0076] discloses “receive user input indicating that the user will enter a password”. And Guo [0078] discloses “Keyboard generating module 708 may generate the keyboard sequence with the security level setting received by information receiving module 702” which is interpreted as modifying the keys displayed based on security level in response to detecting user is entering a password).

With respect to claim 9, Guo discloses: The keyboard of claim 1, wherein the controller is to modify the display of the key by changing a character associated with the key to a different symbol. (Guo [0042-0044] and Fig. 4 illustrates keys wherein first step wherein the letter “y” used to be is replaced in the second step by a symbol “#”).

With respect to claim 10, Guo discloses: A keyboard, comprising: a plurality of keys, each key of the plurality of keys including a display to display a character corresponding to each key (Guo Fig. 1 discloses computing device with keyboard keys displayed wherein each key comprises of at least one character).
and a controller to: determine whether the keyboard is in a secure input mode; (interpreted in view of applicant specifications paragraph [0007-0013]. The examiner maps the limitation to Guo Fig. 2 and paragraphs [0032-0033] that disclose detecting that the user is entering a password, which is mapped to the secure input and based on that determine that the keyboard needs to be in a secure input mode to prevent ).
and modify a character displayed on a display of a key of the plurality of keys using a type of character modification associated with a security level of the secure input mode in response to the keyboard being in the secure input mode. (Guo [0051] discloses “The system then sets the security level based on the user's input”. In another paragraph Guo [0076] discloses “receive user input indicating that the user will enter a password”. And Guo [0078] discloses “Keyboard generating module 708 may generate the keyboard sequence with the security level setting received by information receiving module 702” which is interpreted as modifying the keys based on security level in response to detecting user is entering a password).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20160065562 A1) hereinafter referred to as Guo as applied to claims 1 and 9-10 above, and further in view of Hull et al. (US 20060022951 A1) hereinafter referred to as Hull .

With respect to claim 6, Guo discloses: The keyboard of claim 1, 
Guo does not explicitly disclose “wherein the key is a red, green, and blue (RGB) light emitting diode (LED) key that includes a backlight”.
However, Hull in an analogous art discloses: wherein the key is a red, green, and blue (RGB) light emitting diode (LED) key that includes a backlight. (Hull [0014] discloses they keys are LED with “mechanism may be employed to dynamically backlight keys” and Hull [0033] discloses “control a color, intensity, duration, and the like, for the selected keys”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo wherein a keyboard, comprising a key including a display as disclosed by Hull to allow individual dynamic configuration of each of the keyboard keys. (see Hull [0025]).

With respect to claim 7, Guo in view of Hull disclose: The keyboard of claim 6, wherein the controller is to modify the display of the key by dimming the backlight of the RGB LED key. (Hull [0043-0044] discloses “dynamic programming of backlighting of keys” wherein Figs. 6A-C illustrates keys dimmed while other more lit).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1 and 9-10 above, and further in view of Cerruti et al. (US 8353017 B2) hereinafter referred to as Cerruti.

With respect to claim 2, Guo discloses: The keyboard of claim 1, 
Guo does not explicitly disclose “from a QWERTY layout to a non-QWERTY layout”.
However, Cerruti in an analogous art discloses: wherein the controller is to modify the display of the key by randomizing a location of a character from a QWERTY layout to a non-QWERTY layout. (Cerruti column 3 lines 15-35 disclose “The computing system 30 may further include a password entry display module 31 for generating a virtual keyboard 27 in a password entry screen 25 on the display device 23. In accordance with the present invention, the virtual keyboard 27 may provide one of a plurality of unique, randomly generated keyboard configurations provided to protect the password of the user in the process of accessing the computing system 30. The password entry display module 31 may include a non-standard keyboard generator 33 for producing in the password entry screen 25 a virtual non-QWERTY keyboard display, that is, a keyboard having keys arranged in a pattern other than that found in conventional QWERTY keyboards.” Illustrated in Cerruti Figs. 1 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above wherein the controller is to modify the display by randomizing a location of a character from a QWERTY layout to a non-QWERTY layout as disclosed by Cerruti to provide reliable system and method for providing secure access to a computing system from either a user's workstation or from a public terminal by avoiding key logging and Optical Character Recognition (OCR) capture when entering a password. (See Cerruti column 1 lines 40-50)

With respect to claim 3, Guo discloses: The keyboard of claim 1, 
distorting a font of a character of the key”.
However, Cerruti in an analogous art discloses: wherein the controller is to modify the display of the key by distorting a font of a character of the key. (Cerruti column 3 lines 15-35 disclose preventing Optical Character Recognition (OCR) wherein “The computing system 30 may further include a password entry display module 31 for generating a virtual keyboard 27 in a password entry screen 25 on the display device 23. In accordance with the present invention, the virtual keyboard 27 may provide one of a plurality of unique, randomly generated keyboard configurations provided to protect the password of the user in the process of accessing the computing system 30.” Additionally, column 4 lines 25-55 disclose multiple option to prevent OCR such as “geometric distortion of the character” as illustrated in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above wherein the controller is to modify the display by distorting a font of a character of the key as disclosed by Cerruti to provide reliable system and method for providing secure access to a computing system from either a user's workstation or from a public terminal by avoiding key logging and Optical Character Recognition (OCR) capture when entering a password. (See Cerruti column 1 lines 40-50)

Claims 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1 and 9-10 above, and further in view of Norwalk et al. (US 20170351341 A1) hereinafter referred to as Norwalk.

With respect to claim 4, Guo discloses: The keyboard of claim 1, 
Guo does not explicitly disclose “adjusting font size”.
However, Norwalk in an analogous art discloses: wherein the controller is to modify the display of the key by adjusting a font size of a character the key. (Norwalk [0055] and Fig. 10F illustrates adjusting font size for a key on the keyboard).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above wherein the controller is to modify the display by adjusting a font size of a character of the key as disclosed by Norwalk to provide more custom keyboard options. (see Norwalk [0071])

With respect to claim 5, Guo discloses: The keyboard of claim 1, 
Guo does not explicitly disclose “font contrast”.
wherein the controller is to modify the display of the key by adjusting a font contrast of a character of the key. (Norwalk [0055] discloses adjusting key contrast on the keyboard).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above wherein the controller is to modify the display by adjusting a font contrast of a character of the key as disclosed by Norwalk to provide more custom keyboard options. (see Norwalk [0071])

With respect to claim 8, Guo discloses: The keyboard of claim 1, 
Guo does not explicitly disclose “blacking-out the display of the key”.
However, Norwalk in an analogous art discloses: wherein the controller is to modify the display of the key by blacking-out the display of the key. (Norwalk [0059] discloses “when the image projecting means displays an image, the printed image is hidden” wherein the printed image as understood by the examiner is the standard QWERTY image printed by default on the keys of the keyboard. They keys 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above wherein the controller is to modify the display by blacking-out the display of the key as disclosed by Norwalk to provide more custom keyboard options. (see Norwalk [0071])

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1 and 9-10 above, and further in view of Moran et al. (US 20130050222 A1) hereinafter referred to as Moran.

With respect to claim 11, Guo discloses: The keyboard of claim 10, 
Guo does not explicitly disclose “the displays of each of the plurality of keys are electronic ink (E-ink) displays”
However, Moran in an analogous art discloses a keyboard in a secure mode in Moran [0028] additionally, Moran discloses: wherein: the displays of each of the plurality of keys are electronic ink (E-ink) displays; and the controller is to modify the character displayed on the display by modifying the E-ink display of the key. (Moran [0036 and 0112] disclose “the upper surface of these keys include e-Ink displays that can be dynamically changed to display the active language or device.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above wherein the display is an electronic ink (E-ink) display; and the controller is to modify the character displayed on the display by modifying the E-ink display as disclosed by Moran to provide an efficient power consumption to the power source cited in Moran [0063].

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1 and 9-10 above, and further in view of Engstrom et al. (US 20160283013 A1) hereinafter referred to as Engstrom.

With respect to claim 12, Guo discloses: The keyboard of claim 10, 
Guo does not explicitly disclose “the displays of each of the plurality of keys are organic light-emitting diode (OLED) displays”.
However, Engstrom in an analogous art discloses: wherein: the displays of each of the plurality of keys are organic light-emitting diode (OLED) displays; (Engstrom [0022] discloses “display such as an organic light-emitting diode (OLED) display”).
and the controller is to modify the character displayed on the display by modifying the OLED display of the key. (Engstrom Fig. 1 illustrates modifying/scrambling character(s) displayed on the display in addition to modifying color or backlighting wherein modifying backlighting for example could be interpreted as a form of modifying the OLED display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above wherein the display is an organic light-emitting diode (OLED) display; and the controller is to modify the character displayed on the display by modifying the OLED display as disclosed by Engstrom to provide more customizable parameters for a display (see Engstrom [0003-0004]).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20160065562 A1) hereinafter referred to as Guo in view of Engstrom et al. (US 20160283013 A1) hereinafter referred to as Engstrom.

With respect to claim 13, Guo discloses: A computing device comprising: a keyboard, including: a plurality of keys, each key of the plurality of keys including a display to display a character; (Guo Fig. 1 discloses computing device with keyboard keys with each key displaying at least one character).
and a controller to: receive a signal indicating the keyboard is in a secure input mode, (interpreted in view of applicant specifications paragraph [0007-0013]. The examiner maps the limitation to Guo Fig. 2 and paragraphs [0032-0033] that disclose detecting that the user is entering a password, which is mapped to the secure input and based on that determine that the keyboard needs to be in a secure input mode to prevent ).
wherein the signal includes a security level of the secure input mode; (Guo [0078] discloses “Information receiving module 702 may be further configured to receive security level settings for generating the keyboard sequence.”)
determine the security level based on the received signal; (Guo [0078] discloses “The security level settings for generating a keyboard sequence may include parameter values such as the number of shortcut keyboards, the number of keyboards with zero password characters, and the number of random characters that are not password characters. Keyboard generating module 708 may generate the keyboard sequence with the security level setting received by information receiving module 702.”)
and modify a display of a key of the plurality of keys using a type of character modification (Guo [0079] discloses “Keyboard display module 704 may also be configured to detect a scenario associated with input of the password. Keyboard display module 704 may display a keyboard sequence corresponding to the scenario based on stored data indicating a corresponding relationship between the keyboard sequence and the scenario.” Wherein the character modifications are illustrated in Fig. 4 illustrates device random generated, while Figs. 5-6 illustrate a predetermined character generation based on a user selection).
wherein the computing device generates the signal indicating the secure input mode. (Guo [0075] Fig. 7 disclose the apparatus, mapped to the computing device, that “receive user input indicating that the user will enter a password” wherein the examiner finds that the indicating is performed by the apparatus as per the cited paragraphs in addition to Guo [0074]).
Although Guo discloses modify the display of the key, however Guo does not explicitly disclose modify the display of the key … “based on the security level of the secure input mode;”
However, Engstrom in an analogous art discloses: modify the display of the key of the keyboard using a type of character modification based on the security level of the secure input mode; (Engstrom [0019] discloses “upon the input of certain biometric data (e.g., fingerprint, voice authentication, etc.), or upon the input of a voice comment or instruction (e.g., “secure display on”). The display security parameters 140 may further include data that specifies the level (e.g., dimmer, brighter, etc.) of the reduced backlighting of display security measures 130.” Further support that modification occurs based on the security level is in Engstrom [0043] that discloses “In further embodiments, different levels of data security measures may be used for different types of data and/or different apps. For example, one type of data or app causes grayscale image coloring to be executed, whereas higher security data or apps causes grayscale image coloring and backlighting reduction to be executed.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to modify the display of the key of the keyboard using a type of character modification based on the security level of the secure input mode as disclosed by Engstrom to select security level based on an identified specific user biometric data. (see Engstrom [0019])

With respect to claim 15, Guo in view of Engstrom disclose: The computing device of claim 13, wherein the controller is to remove the character modification of the key in response to the keyboard exiting the secure input mode. (Guo [0069] discloses “When generating keyboard sequences is disabled, after the user inputs a password, the system does not generate a keyboard sequence ... after successful password verification, prompts the user whether to generate a keyboard sequence or not. The system then generates the keyboard sequence if the user selects generate. In some implementations, the system may prompt the user whether to enable or disable generating a keyboard sequence, and the user may respond accordingly.” Which is interpreted by the examiner that the character modification is disabled/removed for the character modification of the key in response to completing user’s input of their password).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Engstrom as applied to claims 13 and 15 above, and further in view of Cerruti et al. (US 8353017 B2) hereinafter referred to as Cerruti and further in view of Norwalk et al. (US 20170351341 A1) hereinafter referred to as Norwalk.

With respect to claim 14, Guo in view of Engstrom disclose: The computing device of claim 13, wherein the controller is to modify the display of the key using a type of character modification from a group consisting of: randomizing a location of the characters associated with each key; (Guo Fig. 4 illustrates random location of characters shuffling explained in Guo [0028] “keyboard may be labeled with random characters”).
changing a character associated with the key to a different symbol; (Guo [0042-0044] and Fig. 4 illustrates keys wherein first step wherein the letter “y” used to be is replaced in the second step by a symbol “#”).
and combinations thereof. (Guo Fig. 4 illustrates a combination of randomizing location of characters and changing characters associated with keys to different symbol).
adjusting an intensity level of a backlight of the display;”
However, Hull in an analogous art discloses: adjusting an intensity level of a backlight of the display; (Hull [0043-0045] disclose adjusting backlight of each individual key display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo with adjusting an intensity level of a backlight of each display as disclosed by Hull to allow individual dynamic configuration of each of the keyboard keys. (see Hull [0025]).
Guo does not explicitly disclose “distorting a font of character associated with the key”.
However, Cerruti in an analogous art discloses: distorting a font of character associated with the key; (Cerruti column 3 lines 15-35 disclose preventing Optical Character Recognition (OCR) wherein “The computing system 30 may further include a password entry display module 31 for generating a virtual keyboard 27 in a password entry screen 25 on the display device 23. In accordance with the present invention, the virtual keyboard 27 may provide one of a plurality of unique, randomly generated keyboard configurations provided to protect the password of the user in the process of accessing the computing system 30.” Additionally, column 4 lines 25-55 disclose multiple option to prevent OCR such as “geometric distortion of the character” as illustrated in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo with distorting a font of the characters associated with each key as disclosed by Cerruti to provide reliable system and method for providing secure access to a computing system from either a user's workstation or from a public terminal by avoiding key logging and Optical Character Recognition (OCR) capture when entering a password. (See Cerruti column 1 lines 40-50)
adjusting a font size of a character associated with the key;” and “adjusting a font contrast of a character associated with the key;” and “blacking out a character associated with the key;”.
However, Norwalk in an analogous art discloses: adjusting a font size of a character associated with the key; (Norwalk [0055] and Fig. 10F illustrates adjusting font size for a key on the keyboard).
adjusting a font contrast of a character associated with the key; (Norwalk [0055] discloses adjusting key contrast on the keyboard).
blacking out a character associated with the key; (Norwalk [0059] discloses “when the image projecting means displays an image, the printed image is hidden” wherein the printed image as understood by the examiner is the standard QWERTY image printed by default on the keys of the keyboard. They keys could be hidden, mapped to the blacking-out, based on the image displayed as explained in details by the cited paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo above with adjusting a font size of the characters associated with each key; adjusting a font contrast of the characters associated with each key; blacking out the characters associated with each key; as disclosed by Norwalk to provide more custom keyboard options. (see Norwalk [0071])

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dobry (US 7301532 B1) column 4 lines 35-50 disclose keyboard toggle mode and column 9 lines 5-55 disclose each keycap includes top side having LCD screen illustrated in Figs. 1-2.
Holloway et al. (US 20040066374 A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493